DETAILED ACTION
This is in response to communication filed on September 8, 2021.
Status of Claims
Claims 1 – 12 and 14 – 23 are pending, of which claims 1, 14, and 21 are in independent form.  Claim 23 is cancelled via Examiner Amendment below, leaving claims 1 – 12 and 14 – 22.


Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objections to the claims.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in an interview with James Shands on November 15, 2021.


Claim 23 is cancelled as it was not further limiting claim 21, from which it depended.  All other claims remain as presented in the response filed 9/8/2021.
	23. (Cancelled)

Allowable Subject Matter
Claims 1 – 12 and 14 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a multi-I/O SPI interface, registers divided into two regions, the primary region including data for configuring a controller and data about errors, the secondary region including data for ADC or DAC operation, a default mode at power-up in which the primary region is accessed in the default mode only and the secondary region is accessed by an mode enabled by the primary region, and selecting a mode for transferring data dictated by a JEDEC flash memory communication standard, as are now included in independent claims 1 and 14, in combination with the other elements recited, which is not found in the prior art of record. 
The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a multi-I/O SPI interface, registers divided into two regions, the primary region including data for configuring a controller and data about errors, the secondary region including data for ADC or DAC operation and a page mask, a default mode at power-up in which the primary region is accessed in the default mode only and the secondary region is accessed by an mode enabled by the primary .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application 20050228980 discloses a power-on circuit to enter secure mode in a device with ADC/DAC and SPI.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184